Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-7, 9-12, 14, 18-19, 21, 31-33 and 44 are pending. 
	The amendment filed 12/9/2021 which cancels claims 60-61 and amends claims 1 and 10 has been entered. Claim 15 was canceled by the amendment filed 12/22/2020. Claims 8, 13, 16, 17, 20, 22-30, 34-43 and 45-59 were canceled by the amendment filed 3/20/2020. Claims 18-19, 21, 31-33 and 44 remain withdrawn from further consideration. Claims 1-7, 9-12 and 14 are under examination. 
		              Clamed benefit            
This application is a 371 of PCT/US18/23328 filed 3/20/2018 which claims the benefit of a prior-filed application 62474146 files 3/21/2017 under 35 U.S.C. 119(e) is acknowledged.  The provisional application 62474146 has support for the elected invention (see below).
         
	                 Withdrawal of rejection and objection
The 103 rejection of claims 1-7, 9-12, 14 and 60-61 by US 20160193307, AquaSolve, Sarode et al. and US20130195797 as evidenced by US20140178355 is withdrawn in light of the amendment of claims 1 and 10. 
The ODP rejections over US Pat. Nos. 10828260, 10105322, 9744221 and 10046035, and Application No. 16998304 are withdrawn in light of the current amendment of claims 1 and 10. However, the new grounds  of ODP rejection over US Pat. Nos. 10828260, 10105322, 9744221 and 10046035, and Application No. 16998304 are applied to the amended claim 1 and dependent claims 2-7, 9, 11-12 and 14 and the amended claim10 (see below).
 The objection to the specification is withdrawn in light of the amendment of the specification thereof.
In addition, the Duplicate claim warning is withdrawn in light of cancelation of claims 60-61.

The amendment necessitates the following new grounds of rejections. 
                                        
                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160193307 (‘307) in view of AquaSolve (hydroxypropyl methylcellulose acetate succinate (2016) pages 1-16), Sarode et al. (Carbohy. Poly., 101, 146-153) and US20130195797 (‘797) 
and Friesen et al. (Mol. Pharmaceut. (2008) 5(6), 1003-1019) as evidenced by US20140178355.
 ‘307 discloses a modified release formulation comprising about 18 % by weight or about 30% by weight (claims 1, 9, 10) beta-lactamases (see [0150], lines 7-12; and [0118], lines 3-4, ‘307) in powder form ( see[0093], lines 1-3 and 11-12; [0099], lines 1-6; [0118], lines 1-3 and 19-26,‘307). The formulation comprises a plurality of enteric-coated beta-lactamase containing pellets in the form of capsule or tablet (claim 7) ([0092], [0150], lines 1-4; and [0149], lines 1-4, ‘307). The beta-lactamase is a group 1, 2, 3, or 4 beta-lactamase (claim 14) (see [0042], ‘307).
‘307 teaches the formulation comprising beta-lactamase can be prepared in a “dispersible powder” ([0100], lines 1-4, ‘307) or “powder blends” by uniformly bringing the therapeutic agent into association with a finely divided solid carrier or a liquid carrier ([0093], lines 7-12, ‘307). The aqueous dispersion comprising beta-lactams enzyme can be spray-dried ([0283], lines  4-5, ‘307).
Next, ‘307 teaches that the modified-release formulation is substantially stable in a gastric acid or acidic environment such as pH 3.0 or less; or, or pH 4-5 or lower, consequently, the formulation is substantially released in small intestine  or/and large intestine (see [0115], claims 1, 10) in  intestine (see [0105], ‘307).
 The formulation further comprises buffer salt of about 1.5% by weight (claim 1,  9, 10) ([0149], last line; and [0150],  lines 1-7 and 52-54, 307). The formulation comprising particulate and microencapsulated beta-lactamase enzyme is a pH-dependent enteric coating ([0168], and [0280], ‘307).  The beta-lactamase is coated by enteric polymer and formulated for GI tract delivery ([0008], lines 1-5, ‘307).
In addition, hydroxypropyl methylcellulose acetate succinate (HPMCAS) such as HPMCAS type MF  can act as stabilizing excipient which is water insoluble at low pH and forms “a gel” while becomes soluble at high pH ([0282], lines 10-14, ‘307) for the beta-lactamase (P3A) formulation ([0122], lines 1-11 and 17, ‘370), and thus, the entire formulation that comprises HMPCAS would have the capability to transition into a gel in a pH-dependent manner (claims 1, 10). This indicates that the HMPCAS formulation with P3A enzyme allows for the sustained release of the enzyme in the pH dependent manner.   

Regarding the limitation “wherein the powder comprises the beta-lactamase disperse within a solid polymeric matrix” (claims 1, 10), ‘307 discloses that the formulations of the beta-lactamase  are prepared by intimately bringing the therapeutic agent (beta-lactamase)  into association with a finely divided solid carrier (i.e., powder) and into desired powder blends ([0093], lines 1-2 and 9-12, “307). 
Also, ‘307 has taught beta-lactamase (P3A) is formulated as dispersible powder form used as pharmaceutical composition (see [0100], lines 1-4, ‘307), and that the P3A formulation comprises 10% matrix (e.g. Aquacoat (FMC)) wherein the “matrix” is a solid polymer matrix ([0180], lines 5-7; and [0174], lines 7-8, ‘307). Further, ‘307 has taught formulations of the beta-lactamase  are prepared by intimately bringing the therapeutic agent (beta-lactamase)  into association with a finely divided solid carrier (i.e., powder) and into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307), and ‘307 has taught that dosage forms suitable for parenteral administration can include dispersions which is produced in a sterile solid compositions which contain dispersing agents; said solid composition then can be suspended in injectable medium immediately before use ([0101], ‘307). 
Also, ‘307 teaches that the beta-lactamase is (P3A) is formulated as “dispersible powder” ([0100], lines 1-4 ‘307), wherein the beta-lactamase formulation is used for “sustained release” ([0127], lines 3-5, ‘307). Moreover, ‘307 discloses that the formulations of the beta-lactamase  are prepared by intimately bringing the therapeutic agent (beta-lactamase) into association with a finely divided solid carrier (i.e., powder) and into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307). 

powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8) wherein HPMCAS forms matrix for drug-release formulation (p.4, left col., 2nd para, lines 9-12, AquaSolve). As discussed above, similarly, ‘307 has taught using the Aquacoat FMC as a solid polymer matrix for preparing the P3A formulation. 
Upon reading ’307 and AquaSolve, one skilled in the art would have readily known that HPMCAS polymer can be suitable and act as the “dispersing agent”, i.e., powder form of HPMCAS acts as the solid-dispersion carrier to enhance bioavailability of the formulated P3A (active agent), and would have substituted the solid polymer matrix of Aquacoat FMC  (‘307) by the HPMCAS dispersible powder (‘307) that acts as solid matrix for drug-release formulation (AquaSolve, see above discussion). Moreover, HPMCAS offers the advantage that HPMCAS is physiologically inert and is useful for sustained drug-release (p.4, right col., line 6; left col. lines 19-21, AquaSolve) which is the same field of endeavor as ‘307. Thus, one skilled in the art would have substituted the solid polymer matrix of Aquacoat FMC by advantageous HPMCAS powder for dispersing and formulating active agent “P3A” with reasonable expectation of success. Thus, the combined prior art teachings render the limitation “the powder comprises the beta-lactamase dispersed with in a solid polymeric matrix” (claims 1, 10) prima facie obvious.  
Further, the modified-release formulation (‘307) is designed for the oral delivery of oral antibiotics with the desired outcome wherein said formulation does not interfere with antibiotic absorption from the GI track so as to maximize antibiotic bioavailability ([0029], ‘307).
The reference AquaSolve teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). In addition, AquaSolve teaches that the polymer “HPMCAS” is physiologically inert (p.4, right col., line 6) and is useful for sustained drug-release (p.4, left col., lines 19-21) which is the same field endeavor as ‘307. 
It is noted that, since the polymer “HPMCAS” acts as a “solid-dispersion” carrier, the  prior art polymer  is a “solid polymeric matrix” (claims 1, 10).  
The combination of ‘307 and AquaSolve thus would render the limitation “wherein the powder comprises the beta-lactamase disperses within a solid polymeric matrix” (claims 1, 10) prima facie obvious, because the polymer “HPMCAS” (‘307) has been known to be useful as the “solid-dispersion” carrier for bioavailability enhancement (AquaSolve) and is physiologically inert which suggests that the polymer “HPMCAS” will not interfere with bioactivity [advantage] of the formulated bioactive components such as P3A enzyme and antibiotic so as to maximize antibiotic enhancing bioavailability discussed above. 


However, it has been known from the teachings of ‘307 and AquaSolve that beta-lactamase is formulated as solid dosage form that is “dispersible powder”  and HPMCAS can act as the solid-dispersion carrier suitable for effective, delayed/sustained release of  the beta-lactamase to the GI tract ([0122], ‘307).
It has been known in the art (AquaSolve) that HPMCAS is in powder form and is a solid-dispersion carrier for bioavailability enhancement of drug compounds as taught by AquaSolve (see above dicussion), and further teaches that HPMCAS is an approved pharmaceutical carrier for oral dosage form (p.15, left col., last paragraph, lines 7-8, AquaSolve), as applied to claims 1 and 10.
It is noted that “hydroxypropyl methylcellulose” is also called “hypromellose” as evidenced by [041] of instant specification; and thus, said “hydroxypropyl methylcellulose acetate succinate” of ‘307 is a “hypromellose acetate succinate” (claims 1, 10). 
	In addition, the  property of HPMCAS as solid-dispersion carrier allows this polymer to enable enhancing drug bioavailability enhancement which has been known in recent year (p.12, left col., 1ast  paragraph, AquaSolve). Said HPMCAS is also useful for making sustained drug-release formulations formulation for dry powder coating which is also the common subject matter of ‘307 (see p.4, left col., AquaSolve).  Figure 18 of AquaSolve shows HPMCAS with 50% drug load for spray-dried dispersion formulation. 
           The polymer HPMCAS has been known to be a widely used polymer in the pharmaceutical industry as an excipient (see abstract, Sarode) which is used for preventing degradation of the drug in acidic pH or irritation of the stomach by the drug (p.146, left col., lines  4-6, Sarode). 
Further, ‘797 has suggested to use the range about 20% to about 60% (w/w) HPMCAS-H (type H of HPMCAS)  for formulation comprising active pharmaceutical ingredient such as a protease inhibitor (VX-950) (see [0009]-[0022], [0048], [0093]-[0094]; and also see ref claims 1 and 11 of ‘797) wherein the “about 60%” encompasses a range of 58%-62% ([0096], ‘797) and thus, ‘797 teaches 20% to 62% of HPMCAS-H, as applied to claims 1 and 10; wherein [0093]-[0094] of ‘797 teaches that HPMCAS stands for “hydroxypropyl methylcellulose acetate succinate" or "hypromellose acetate succinate” and that HPMCAS polymer has isoform L, M and H.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the amount (% by weight) of HPMCAS within the ranges disclosed in claims 1 and 10, wherein HPMCAS acts as the “solid-dispersion” carrier so as to protect the gastrointestinal microbiome from antibiotic disruption wherein the beta-lactamase deactivates the oral antibiotics (see abstract and [0006], ‘307). 
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a 
In this case, 20%-62% (w/w) HPMCAS (‘797) formulation with the peptide overlaps or merely close to instant “60-75%” by weight HPMCAS (claim 1), or merely close to instant “about 68%” by weight HPMCAS (claim 9). Per MPEP, instant “about 80% by weight” (claim 10) HPMCAS are considered to be an optimum or workable range which can be figured out by one of ordinary skill in the art by routine experimentation according to the combined teachings of ‘307, AquaSolve, Sarode and ‘797. 
In particular, ‘307 has taught that the “beta-lactamase” (P3A) can be formulated as solid dosage form, e.g., “dispersible powder”. Accordingly, AquaSolve has taught that the polymer “HPMCAS” is in the powder form useful as a “solid-dispersion” carrier for bioavailability enhancement of drugs, and “HPMCAS” is commercially available in several grades varying in extent of substitution of acetyl and succinyl groups and in particle size of fine powder (p.4, left col., lines 7-10, AquaSolve). Thus, it would have been within purview of one skilled in the art to determine/choose proper % by weight encompassing “about  68%” or “about 80%” of certain grade of HPMCAS with reasonable expectation of success in using the chosen HPMCAS formulated with P3A for desired sustained releases thereof.  
In addition, it is noted that the terms “about 80%” (claim 10) and “about 68%” (claim 9) are given broadest reasonable interpretation (BRI) as encompassing broad fluctuating percentage at 68%  or 80%; and thus, instant “about 68%” are construed close to the prior art “62% by weight”. 
‘307 has taught that HMPCAS suitable for effective and delayed/sustained release of the beta-lactamase (see above), and since HPMCAS has been known in recent years for its ability of enhancing bioavailability of the drug in addition to that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve). Having been guided by these teachings, one skilled in the art would have readily known how to match with super-saturation of bioactive molecule (herein, it is beta-lactamase “P3A”) the amount of “HPMCAS” should be proportionately up-scaled to the level encompassing  “about 80%” by weight (claims 10, 61). Thus, it would have been prima facie obvious for one  of ordinary skill in the art to optimize/modify the HPMCAS amount  (from about 75% to 80% by weight) with routine experimentation per the MPEP 2144.05 in order for dispersion in solid powder of HPMCAs polymer for desired sustained/delayed release of P3A enzyme with reasonable expectation  of success; wherein 
Regarding the new limitation “powder is formed by spray-dried dispersion (SDD) technology” (amended claims 1, 10),  Friesen teaches hydroxypropyl methylcellulose acetate succinate (HPMCAS) based “spray-dried dispersion” (SDD) for a variety of drug structures (see abstract, lines 1-3, ‘Friesen). It is noted the primary reference ‘307 has also taught that the dispersion is spray-dried ([0283], lines 4-5). The SDD technology provides supersaturation in in vitro dissolution and large bioavailability increases in vivo (advantages) (abstract, lines 3-4, ‘Friesen). 
Friesen further teaches forming oral powder from SDD (p.1008, 2nd para,, lines 1-2) and teaches that morphology, particle size, and density of the resulting SDD powder can be controlled (p.1009, right col., 2nd para, lines 23-24, Friesen).
In addition, the HPMCAS based SDD accomplishes the objectives including (1) sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid; (2) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage; (3) provide a solid drug form that can be manufactured via a reproducible, controllable, and scalable process (p.1005, left col., lines 4-16, Friesen). These indicate the additional advantages of using SDD.
Said “HPMCAS” and  “sustaining a supersaturated concentration of drug in the GI fluid are the same field of endeavor as ‘307.  It is noted that, in addition to the beta-lactamase, the pharmaceutical formulation of ‘307 also comprises the therapeutic agent such as  antibiotics ([0093], lines 1-4; [0195]; and [0200], ‘307). ‘307 has concerned about bioavailability  [0266], lines 4-5, ‘307) and about amount of the beta-lactamase in the formulation can be released ([0103], lines 4-5, ‘307) which related to drug saturation/supersaturation (Friesen) in the formulation. Further, it is noted that the ref AquaSolve has also taught that HPMCAS has capability of allowing “supersaturation” for drug molecules with a wide variety in structures and properties.
Having been motivated by the “advantages” of the SDD (Friesen), one skilled in the art would have readily prepared the dispersible powder (‘307) comprising beta-lactamase (P3A) and therapeutic agent that has been formulated with HPMCAS by SDD technology (‘Friesen), in order to obtain the powder having P3A or/and therapeutic agent in in supersaturation in vitro formulation with largely increased bioavailability in vivo when orally delivering to GI (‘307), wherein said powder formulation is physically stable, reproducible and controllable as taught by Friesen, with reasonable expectation of success. 
	Therefore, the combination of the references’ teachings renders the claims 1, 7, 9 and 10 prima facie obvious.

The following is the teaching by ‘307 for claims 2-6, 11, 12 and 14.
Further, ‘307 teaches that the modified-release formulation is substantially stable in an gastric acid or acidic environment such as pH 3.0 or less; or, or pH 4-5 or lower (in stomach) but unstable at pH greater than 6.2 (in intestine) ; consequently, the formulation is substantially released in small intestine  or/and large intestine (claims 1, 3, 4) ([0102], [0105], [0109], [0116], lines 1-7 and 21-26; and [0117], ‘307). 
The modified release formulation (‘307) is stable in low pH such as about 1 to 4 (see [0116], lines 8-10, ‘307), the polymer “HPMCAS-MF” (see above) of said formulation can form “a gel” state at low pH (see [0282], lines 10-14, ‘307). Because of this, and because stomach acid 
has been well known to have low pH or acidic pH ([0183], line 26) the formulation in a powder form can transform into a gel in the presence of stomach acid (claims 5). 
The beta-lactamase in the formulation is resistant to proteases in the GI tract ([0069], lines 12-14, ‘307). There is evidence that one of most abundant proteases in GI track is pepsin as evidenced by [0101], US20140178355 , as applied to claim 6.
Also, ‘307 teaches that the formulation/composition comprises one or more beta-lactamase enzymes ([0041] and [0042], lines  1-4; and [0133], lines 9-10,  ‘307) including  “zinc-dependent ("EDTA-inhibited") beta-lactamases” and serine beta-lactamase which are an antibiotic degradation enzymes (claim 12) that are “additional therapeutic agents” recited in claim 11; wherein the antibiotic degradation enzymes also include and Group 1, 2, 3, or 4 beta-lactamase  (claim 14) ([0042], lines 1-4; [0043], lines 1-01; and [0009], ‘307). 
Further, ‘307 discloses the amino acid sequence of SEQ ID NO:1 of one of the beta-lactamases  (see [0046]-[0047], and Table 1; and ref claim 75  of ‘307) which has 97% sequence identity to instant SEQ ID NO:1 (claim 2). See the following sequence alignment between SEQ ID NO:1 of ‘307 (“Sbject”) and instant SEQ  ID NO:1 (“Query”).

Query  2    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  61
            EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED
Sbjct  1    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  60

Query  62   LN--QRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPE--  117
            LN   RITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGP   
Sbjct  61   LNGINRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPGIU  120

Query  118  SLKKELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKREL  177
            SLKKELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKREL
Sbjct  121  SLKKELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKREL  180

Query  178  LIDWMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRD  237
            LIDWMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRD
Sbjct  181  LIDWMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRD  240

Query  238  KKDAKYDNKLIAEATKVVMKALNMNGK  264
            KKDAKYD+KLIAEATKVVMKALNMNGK
           Therefore, as discussed above the combination of the references’ teachings renders the claims prima facie obvious.

	The applicants’ response to the above 103 rejection
	The response filed 12/9/2021 asserts that the amendment of independent claims 1 and 10 to recite that “the powder is formed by spray-drying and/or by spray-dried dispersion (SDD) technology” would obviate the rejection, because none of ‘307, AquaSolve, Sarode, or ‘797, either alone or in combination, teach or suggest the amended claims (p.9, paragraphs 1-2, the response).
The response asserts that ‘307 does not teaches/suggest  the powder comprising the beta-lactamase dispersed within a solid polymer matrix wherein the  powder is formed by SDD (p.9, 2nd para, last four lines, the response). 
Also, the response asserts that none of AquaSolve, Sarode, ‘797, or ‘355 cure the deficiencies of ‘307 (p.9, 3rd para, the response).

The applicant’s arguments are found not persuasive because of the following reasons.
‘307 has taught a modified release formulation comprising beta-lactamase (P3A) and HPMCAS polymer for sustained release. ‘307 has taught that P3A enzyme can be formulated as solid dosage form, e.g., “dispersible powder. Accordingly, ref AquaSolve has taught that HPMCAS is a “solid-dispersion” carrier, which is equivalent to instant “solid polymeric matrix” (claims 1, 10), wherein HPMCAS offers advantages that it enhances bioavailability (AquaSolve) of the formulated drug which would encompasses enzyme and peptide, and that HPMCAS does not interfere with bioactivity of the formulated bioactive components due its physiologically inert property (AquaSolve); one of examples of the “peptide” is protease inhibitor VX-950 taught by ‘797. Moreover, HPMCAS is useful for sustained drug-release (AquaSolve) which is in same filed endeavor as ‘307.
Regarding the new limitation “powder is formed by spray-dried dispersion (SDD) technology” recited in the currently amended claims 1 and 10,  Friesen has taught  hydroxypropyl methylcellulose acetate succinate (HPMCAS) based “spray-dried dispersion” (SDD) for a variety of drug structures (see abstract, lines 1-3, ‘Friesen). Said variety drug would have encompassed PSA and therapeutic agent (‘307). The SDD technology provides supersaturation in in vitro dissolution and large bioavailability increases in vivo (advantages). Also, Friesen has taught forming oral powder from the HPMCAS based SDD, and has taught that morphology, particle size, and density of the resulting SDD powder can be controlled. Further, Friesen has shown several attractive features of the HPMCAS based SDD, e.g., allowing for sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid (which is the same filed of endeavor as ‘307); providing a physically stable drug form that enables processing of the dispersion into solid dosage forms such as powder; and allowing the powder 
Thus, the above-discussed advantages and attractive features  of SDD would have motived one skilled in the art to make the dispersible powder (‘307) comprising beta-lactamase (P3A), therapeutic agent and HPMCAS polymer by SDD technology (‘Friesen) in order to obtain the powder formulation containing P3A and/or therapeutic agent in supersaturation (a desired substantial amount of P3A) in vitro dissolution and large bioavailability increases in vivo when orally delivering to GI; wherein said powder formulation is physically stable, reproducible and controllable (taught by Friesen) with reasonable expectation of success. 

As far as the limitation “the beta-lactamase dispersed within a solid polymeric matrix (claims 1, 10) is concerned, ‘307 has taught formulation in powder form which comprises the beta-lactamase (P3A) ([0092], lines -13 and 8, ‘307) and the formulation can contain HPMCAS ([0282], lines 1-3, ‘307). Accordingly, the ref AquaSolve has taught teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). Having motivated by the teachings of  ’307 ans AquaSolve, one skilled in the art would have readily known that HPMCAS is suitable for being used as the “dispersing agent” and would have formulated P3A with solid polymer of HPMCAS by dispersing P3A into the solid polymer matrix for the desired use.  Thus, ‘307 together with ref AquaSolve suggest that HPMCAS can be used as the solid dispersion polymer to make the dispersible powder (‘307) comprising P3A for the sustained release of P3A. Therefore, the applicants’ argument that “none of ‘307, AquaSolve, Sarode and ‘797 teaches or suggests the dispersion of P3A enzyme in the solid polymeric matrix” and the argument that none of AquaSolve, Sarode, ‘797, or ‘355 cure the deficiencies of ‘307 are not persuasive. 

	At pages 9-10, the response submits that the amount of 58.1% by weight of HPMCAS in a formulation shown Table 5 of AquaSolve is not the amount of HPMCAS within a formulation comprising beta-lactamase being in a powder form wherein the powder is formed by SDD technology (p.9, 4th para, the response).
	 
The applicant’s arguments are found not persuasive because of the following reasons.
‘307 has taught that the beta-lactamase can be formulated as a “dispersible powder” with the solid dispersion polymer “HPMCAS”. AquaSolve has taught that HPMCAS is in a powder 
The motivation and rationale of forming the HPMCAS-based SDD powder for a variety of dry molecule has provided by Friesen’s teachings (see the above corresponding discussions).  Though AquaSolve does not expressly mention that drug molecules are proteins or enzymes, the closely related art ‘797 has suggested to use the range about 20% to about 60% (w/w) HPMCAS-H (type H of HPMCAS)  for formulation comprising active pharmaceutical ingredient that is an “peptide” such as protease inhibitor VX-950. “307 has taught that HPMCAS acts as stabilizing agent for P3A formulation ([0282], lines 1-3, ‘307). AquaSolve has taught that the polymer “HPMCAS” offers the advantage that it enhances “bioavailability” of the formulated drug. It is noted that ‘307 has also concerned about the “bioavailability” of formulated P3A with therapeutic agent (see above corresponding discussion). Moreover, Friesen has taught that the HPMCAS-based SDD is suitable for formulating a variety of drug structures. Thus, one skilled in the art would have readily known that said “a variety of drug structures” would include peptide drug such as P3A (‘307). Therefore, the 58.1% by weight of HPMCAS taught by AquaSolve is applicable to the combination of prior art teachings to establish the prima facie case of obviousness of the amended claims 1 and claim as argued by applicant.
 
	In addition, the response submits that small molecules: ezetimibe, itraconazole and felodipine in the form of spray dried dispersion (AquaSolve), and that AquaSolve does not teach spray dried dispersion that comprises proteins which are much more complex than said small molecules. Thus, the response infers that one skilled in the art would not be motivated to apply the disclosure of AquaSolve to the claimed beta-lactamase composition since spray drying can pose a risk to their chemical and physical stability (p.9, last para to p.10, 1st para, the response). In addition, the response assert that the spray dried solution of AquaSolve is prepared involving use of organic solvent mixture which can have deleterious effect on biomolecule (p.10, 2nd para, the response).   
	Further, the response asserts that the tetrapeptide VX-950 (‘797) is a small molecule and ‘797 does not teach spray dried dispersion (SDD) that comprises proteins such as beta-lactamase, and that ‘355 only provides teaching of physicochemical stability of HPMCAs for melt extraction processing. Both ‘797 and ‘355 do not teach beta-lactamase (p.11, 1st paragraph, the 

	The applicant’s arguments are found not persuasive. This is because ‘307 has taught the formulation containing beta-lactamase can be prepared by “spray-dried” process ([0134]-[0135], ‘307) and thus whether the spray drying can pose a risk to the formulated protein/enzyme that is beta-lactamase in this case is not at issue. Regarding the organic solvent mixture having deletions effect on biomolecule as argued by applicant, ‘307 has taught that formulation comprising the beta-lactams can be prepared by the process involved using organic solvent ([0142], lines 1-3 and 17-20; and [0282], lines 1-12, ‘307). Moreover,’307 has also taught that the beta-lactamase (‘307) possesses a sufficiently functional group which can react with an organic acid ([0072], lines 1-3, ‘307). These together suggest that  organic solvent may not have the deletions effect on the modified beta-lactamase formulation. Thus, the applicant’s argument in this regard is unpersuasive. 
          Regarding the argument that the tetrapeptide VX-950 (‘797) is a small molecule, ‘797 provides an example that solid dispersion polymer “HPMCAS” can be used for formulating the biomolecule such as peptide. AquaSolve has taught that HPMCAS is a solid-dispersion carrier that offers the advantage that HPMCAS enhances bioavailability of the formulated drug which would encompasses enzyme or peptide and in addition to the advantage that is does not interfere with bioactivity of the formulated bioactive components due its physiologically inert property (AquaSolve) wherein said “bioactive components” would encompass “peptide” of ‘797 and beta-lactamase (‘307). Furthermore, HPMCAS is useful for sustained drug-release (AquaSolve) which is the  same filed of endeavor of ‘307. It is noted that ref AquaSolve has taught that dispersion of HPMCAS fine powder has been commonly used in preparation of sustained drug-release formulations wherein the release rate of the model  drug from the matrix is pH dependent, and also noted that the “modified release formulation” disclosed by ‘307 which comprises beta-lactamase is also pH dependent, suggesting ‘370 and AquaSolve in the same filed of endeavor.  
With regard to combination of ‘307 with AquaSolve, ‘797 and ‘355, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 
Further, the newly cited ref Friesen has disclosed the spray dried dispersion (SDD) and has taught that HPMCAS-based SDD is useful for preparing powder formulation/composition for a variety of dry structures; the SDD provides supersaturation in vitro dissolution determination and large bioavailability increase in vivo wherein ‘307 has also concerns about the “bioavailability” of  the modified release formulation comprising beta-lactams and/or additional therapeutic agent. Thus, it is obvious to apply SDD in the powder formulation (‘307) preparation. Therefore, the applicant’s argument ‘799 or ‘355 does not teach spray dried dispersion (SDD) that comprises proteins such as beta-lactamase is not persuasive.
Regarding the agreement “using impermissible hindsight in view of the instant application”, MPEP states that “[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” (see MPEP 2145(X)(A)). In this case, the knowledge and reasoning of use of the “solid-dispersion carrier” (as a solid polymeric matrix) that is “HPMCAS” for the sustained released of the beta-lactamase (P3A) formulation are naturally flowing from  the  combination of the above discussed teachings/suggestions of the cited references.  The advantages of choosing and using the HPMCAS polymer capable of enhancing the bioavailability of formulated drug such as P3A, preventing degradation of the drug dispersed within the polymer as well as its physiologically inert property (i.e., not interfered with the formulated P3A) have taught by AquaSolve and Friesen; and the weight percent of HPMCAS in the P3A formulation has been taught/suggested by ‘307 combined with AquaSolve and ‘797. Particularly, the HPMCAS -based-“spray-dried dispersion” (SDD) being useful in forming the oral powder for sustained release (which is the same endeavor as ‘307) has been taught by Friesen. Thus, the obviousness of instant claims is NOT based on impermissible hindsight but rather the reasoning/motivations 
Therefore, the 103 rejection is proper and maintained. 

Claim Rejection –Obviousness Type Double Patenting 
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 [1] Claims 1-4, 6-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. No. 10828260 (‘260) in view of US 20160193307 (‘307), AquaSolve (hydroxypropyl methylcellulose acetate succinate (2016) pages 1-16), US20130195797 (‘797) and Friesen et al. (Mol. Pharmaceut. (2008) 5(6), 1003-1019)  .  
	Claims 1-10 of ‘260 claim a modified-release formulation comprising a beta-lactamase, wherein the formulation comprises at least one modified-release pellet comprising 
about 10-20% by weight beta-lactamase which comprises an amino acid sequence having at least 98% sequence identity to SEQ ID NO: 1 (see sequence alignment below); about 30-40% by weight binder excipient; about 15-25% by weight an enteric polymer; about 1-2% by weight of buffer salt; wherein the enteric polymer is hydroxypropyl methylcellulose acetate succinate (HPMCAS) (col. 19, lines 47-48, the specification of ‘260); wherein  the release is pH-dependent and wherein the ability of transition to a gel form in a pH-dependent  manner is inherent property of the claimed formulation. Thus, the claims of ‘260 claims the common subject matters of instant claims 1, 2, 9 and 10.
Although ‘260 does not expressly claim 10-35% (instant claim 1), 30% (instant claims 9, 60) by weight beta-lactamase”, and “about 60-75% (instant claim 1), 68% (instant claims 9, 60) and 80%  by weight HPMCAS (instant claims 10, 61), the relative beta-lactamase formulation art (‘307) discloses that the modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases (see [0150], lines 7-12; and [0118], lines 3-4, ‘307). 
‘260 has disclosed the species of the “enteric polymer” (claim 1 of ’260). ‘307 discloses that the modified  release formulation comprises the beta-lactamase which is formulated as dispersible powder form and the formulation comprises HMPCAS which is suitable for effective, delayed/substantial release of  the beta-lactamase to the GI tract ([0122], ‘307) and discloses a modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases in powder form (claim 1, 10) ([0093], [0118] and [0150], ‘307). 
             It has been known in the relative art (AquaSolve) that -HPMCAS is a useful enteric coating polymer to make tablets/capsules for drug releases, and that effectiveness of HPMCAS as solid-dispersion carrier allows this enteric polymer to be useful for enhancing drug bioavailability enhancement has been known for its ability of enhancing bioavailability of the drug in addition to that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 60% to 80% by weight) of  HPMCAS to coat/encapsulate the beta-lactamase for sustained/delayed release  with reasonable expectation  of success, wherein the determining/choosing the modified weight percentage (%) of HPMCAS will depend on the  percentage (%) such as from 60% to 100% of beta-lactamase release from the formulation when administered to intestine as taught by ‘307 (see [0104]). Further, the HPMCAS art (‘797) has suggested to use the range about 20% to about 60% (w/w) HPMCAS for the formulation comprising active pharmaceutical ingredient such as a protease inhibitor ( [0022], [0048]; and ref claims 1 and 11 of ‘797). The above-mentioned 
          MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)). Also, MPEPO states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).
In this case, the prior art 20%-60% (w/w) HPMCAS (‘797) overlaps or merely close to, respectively, instant “60-75% by weight HPMCAS (amended claim 1). Per MPEP, instant “60-75% by weight (claim 1), or “about 68% by weight (claim 9), or “about 80% by weight” (claim 10) HPMCAS is considered to be an optimum or workable range which can be worked out by one of ordinary skill in the art by routine experimentation according to the combined teachings of ‘307, AquaSolve, and ‘797. 
Since ‘307 has taught that HMPCAS suitable for effective and delayed/substantial release of the beta-lactamase (see above), and that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 75% to 80% by weight) of  the enteric polymer HPMCAS in coating the beta-lactamase for sustained/delayed release  with reasonable expectation  of success. Thus, the claims of ‘260 are obvious variation of instant claim 1, 9 and 10. 
Regarding the limitation “the beta-lactamase dispersed within a solid polymeric matrix (claims 1, 10) is concerned, ‘307 has taught the desired formulations of the beta-lactamase (P3A) into solid powder blends with the polymer such as HPMCAS by intimate association of P3A with a finely divided solid carrier (i.e., powder) thereby formulating into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307). Accordingly, the related art (AquaSolve) teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). Having motivated by the teachings of  ’307 combined with AquaSolve, one skilled in the art would have readily known that HPMCAS polymer can be suitable and act as the “dispersing agent” and would have formulated P3A with said polymer by dispersing P3A into the solid polymer matrix of HPMCAS for the desired use, as applied to the limitation “the beta-lactamase dispersed with in a solid polymeric matrix” (claims 1, 10).  
nd para,, lines 1-2) and teaches that morphology, particle size, and density of the resulting SDD powder can be controlled (other advantages) (p.1009, right col., 2nd para, lines 23-24, Friesen).
In addition, the HPMCAS-based SDD accomplishes the objectives (additional advantages) including (1) sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid; (2) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage; (3) provide a solid drug form that can be manufactured via a reproducible, controllable, and scalable process (p.1005, left col., lines 4-16, Friesen). Said “HPMCAS” and  “sustaining a supersaturated concentration of drug in the GI fluid are the same field of endeavor as ‘307.  It is noted that, in addition to the beta-lactamase, the pharmaceutical formulation of ‘307 also comprises the therapeutic agent such as  antibiotics ([0093], lines 1-4; [0195]; and [0200], ‘307). ‘307 has concerned about bioavailability  [0266], lines 4-5, ‘307) and about amount of the beta-lactamase in the formulation can be released ([0103], lines 4-5, ‘307) which related to drug saturation/supersaturation (Friesen) in the formulation. Further, it is noted that the ref AquaSolve has also taught that HPMCAS has capability of allowing “supersaturation” for drug molecules with a wide variety in structures and properties.   The discussed “advantages” of the SDD (Friesen) would have readily motivated one skilled in the art to prepare the dispersible powder (‘307) comprising beta-lactamase (P3A) and HPMCAS by SDD technology (‘Friesen), in order to obtain the powder having P3A or/and therapeutic agent in supersaturation in vitro formulation with largely increased bioavailability in vivo when orally delivering to GI (‘307) wherein said powder formulation is physically stable, reproducible and controllable as taught by Friesen with reasonable expectation of success. 

The following  is the sequence alignment, wherein “Quary” is instant SEQ ID NO:1; and “sbjct” is SEQ ID NO:1 of ‘260.

Application US/16111477; SEQ ID NO 1;  
Query Match 100.0%;  Length 264;

Qy          1 TEMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TEMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIE 60

Qy         61 DLNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLK 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLID 180

Qy        181 WMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKD 240

Qy        241 AKYDNKLIAEATKVVMKALNMNGK 264
              ||||||||||||||||||||||||
Db        241 AKYDNKLIAEATKVVMKALNMNGK 264


	    In addition, claims 4-5 of ‘260 claim that the  beta-lactamase is released in GI tract or in the intestine, which are the common subject matters of instant claims 3-4. 
	    Claim 8 of 260 claims that modified-release coating of the claimed formulation is stable in gastric fluid, which is the common subject matter  of instant claim 6. 
Thus, the instant claims and the claims of  ‘260 discussed above are not patentably distinct from each other.

[2] Claims 1-4, 6-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 12 of US Pat. No. 10105322 (‘322) in view of US 20160193307 (‘307), AquaSolve (hydroxypropyl methylcellulose acetate succinate (2016) pages 1-16), US20130195797 (‘797) Friesen et al. (Mol. Pharmaceut. (2008) 5(6), 1003-1019). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
Claims 1 and 12 of ‘322 claim a modified-release formulation comprising a beta-lactamase, wherein the formulation comprises at least one modified-release pellet, and wherein each modified-release pellet comprises: about 10-20% by weight beta-lactamase which comprises the amino acid sequence having at least 95% sequence identity to SEQ ID NO:1 which has 100% sequence identity to instant SEQ ID NO:1 in instant claim 2 (see sequence alignment below); about 30-40% by weight of polymer “hydroxypropylcellulose”; about 15-25% by weight of an enteric polymer; and about 1-2% by weight of buffer salt; wherein the formulation further comprises a modified-release coating having a solubility that is pH-dependent. 
Although ‘322 does not expressly claim “10-35% (instant claim 1), 30% (instant claims 9, 60) by weight beta-lactamase”, and “about 60-75% (instant claim 1), 68% (instant claims 9, 60) and 80%  by weight HPMCAS (instant claims 10, 61), the relative beta-lactamase formulation art (‘307) discloses that the modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases (see [0150], lines 7-12; and [0118], lines 3-4, ‘307). 
‘322 has disclosed the species of the “enteric polymer” (claim 1 of ’322). The closely related enteric polymer art (‘307) discloses that the modified  release formulation comprises the  to the GI tract ([0122], ‘307), and discloses a modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases in powder form (claim 1, 10) ([0093], [0118] and [0150], ‘307). 
It has been known in the closely related art (‘307) discloses hydroxypropyl methylcellulose acetate succinate (HMPCAS) such as HPMCAS type MF  can act as stabilizing excipient  which is water insoluble at low pH and forms “a gel” while becomes soluble at high pH ([0282], lines 10-14, ‘307) for the beta-lactamase (P3A) formulation ([0122], lines 1-11 and 17, ‘370), and thus, the entire formulation that comprises MMPCAS would have the capability to transition into a gel in a pH-dependent manner (instant claims 1, 10).
             It has been known in the relative art (AquaSolve) that -HPMCAS is a useful enteric coating polymer to make tablets/capsules for drug releases, and that effectiveness of HPMCAS as solid-dispersion carrier allows this enteric polymer to be useful for enhancing drug bioavailability enhancement has been known for its ability of enhancing bioavailability of the drug in addition to that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 60% to 80% by weight) of  HPMCAS to coat/encapsulate the beta-lactamase for sustained/delayed release  with reasonable expectation  of success, wherein the determining/choosing the modified weight percentage (%) of HPMCAS will depend on the  percentage (%) such as from 60% to 100% of beta-lactamase release from the formulation when administered to intestine as taught by ‘307 (see [0104]). Further, the HPMCAS art (‘797) has suggested to use the range about 20% to about 60% (w/w) HPMCAS for the formulation comprising active pharmaceutical ingredient such as a protease inhibitor ( [0022], [0048]; and ref claims 1 and 11 of ‘797). The above-mentioned “about 60%” encompasses a range of 58%-62% ([0096], ‘797); and thus, ‘797 teaches 20% to 62% of HPMCAS.
          MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)). Also, MPEPO states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).
In this case, the prior art 20%-62% (w/w) HPMCAS (‘797) overlaps or merely close to, respectively, instant “60-75% by weight HPMCAS (amended claim 1). Per MPEP, instant “60-
As far as the limitation “the beta-lactamase dispersed within a solid polymeric matrix (claims 1, 10) is concerned, ‘307 has taught the desired formulations of the beta-lactamase (P3A) into solid powder blends with the polymer such as HPMCAS by intimate association of P3A with a finely divided solid carrier (i.e., powder) thereby formulating into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307). Accordingly, the related art (AquaSolve) teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). Having motivated by the teachings of  ’307 combined with AquaSolve, one skilled in the art would have readily known that HPMCAS polymer can be suitable and act as the “dispersing agent” and would have formulated P3A with said polymer by dispersing P3A into the solid polymer matrix of HPMCAS for the desired use, as applied to the limitation “the beta-lactamase dispersed with in a solid polymeric matrix” (claims 1, 10).  

Since ‘307 has taught that HMPCAS suitable for effective and delayed/substantial release of the beta-lactamase (see above), and that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 75% to 80% by weight) of  the enteric polymer HPMCAS in coating the beta-lactamase for sustained/delayed release  with reasonable expectation  of success. Thus, the claims of ‘322 are obvious variation of instant claim 1, 9 and 10. 
Regarding the limitation “powder is formed by spray-dried dispersion (SDD) technology” (amended instant claims 1, 10),  Friesen teaches hydroxypropyl methylcellulose acetate succinate (HPMCAS) based “spray-dried dispersion” (SDD) for a variety of drug structures (see abstract, lines 1-3, ‘Friesen). The SDD technology provides supersaturation in in vitro dissolution determination and large bioavailability increases in vivo (advantages) (abstract, lines 3-4, ‘Friesen). Friesen further teaches preparing oral powder from SDD (p.1008, 2nd para,, lines 1-2) and teaches that morphology, particle size, and density of the resulting SDD powder can be controlled (other advantages) (p.1009, right col., 2nd para, lines 23-24, Friesen).
In addition, the HPMCAS-based SDD accomplishes the objectives (additional advantages) including (1) sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid; (2) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage; (3) provide a solid drug form that can be in vitro formulation with largely increased bioavailability in vivo when orally delivering to GI (‘307) wherein said powder formulation is physically stable, reproducible and controllable as taught by Friesen with reasonable expectation of success. 

The following  is the sequence alignment, wherein “Quary” is instant SEQ ID NO:1; and “sbjct” is SEQ ID NO:1 of ‘322.

	Query Match100.0%; Length 264;

Qy          1 TEMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TEMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIE 60

Qy         61 DLNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLK 120

Qy        121 KELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLID 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLID 180

Qy        181 WMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WMKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKD 240

Qy        241 AKYDNKLIAEATKVVMKALNMNGK 264
              ||||||||||||||||||||||||
Db        241 AKYDNKLIAEATKVVMKALNMNGK 264

Claims 6 and 7 of ‘322 claim that the beta-lactamase is released in the GI tract  and in the intestines, which are the common subject matter of instant claims 3 and 4.
     The disclosure that the formulation is substantially stable in the presence of pepsin (instant claim 6) is considered to be an inherent property of the formulation as evidenced by that the beta-lactamase in the formulation is resistant to proteases in the GI tract which contain pepsin 
In addition, it has been known in the relative art (‘307) that the formulation containing  a plurality of enteric-coated beta-lactamase can be formulated in capsule such as hydroxypropyl methylcellulose capsule ([0150], lines 1-4; and [0149], lines 1-4, ‘307) wherein “capsule”(species)  is within breath “a tablet” (genus) set forth in instant claim 7 (as evidenced by the reference cited in “Discussion of art” in this Office action).
Therefore, the instant claims and the claims of ‘322 as discussed above are not patentably distinct from each other. 

[3] Claims 1-4, 6-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of US Pat. No. 9744221 (‘221) in view of US 20160193307 (‘307), AquaSolve (hydroxypropyl methylcellulose acetate succinate (2016) pages 1-16), US20130195797 (‘797) and Friesen et al. (Mol. Pharmaceut. (2008) 5(6), 1003-1019). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
Claims 1 and 7 of ‘221 claim a modified-release formulation comprising a beta-lactamase, wherein the formulation releases the beta-lactamase in the gastrointestinal (GI) tract, and wherein the formulation comprises at least one pH-dependent (instant claim 1) modified-release pellet wherein each pellet comprises the components : about 10-20% by weight beta-lactamase; about 20-30% by weight of hydroxypropylcellulose polymer; about 10-20% by weight of a first enteric polymer; about 20-30% by weight of a second enteric polymer thereby the total enteric polymers are about 30-50% by weight, and further comprising about 1-2% by weight buffer salt. 
Claim 8 of ‘221 further claims  the amino acid sequence of SEQ ID NO:1 of said beta-lactamase which has 99% sequence identity to instant SEQ ID NO:1 set forth in instant claim 2 (see sequence alignment below; “Quary” is instant SEQ ID NO:1; and “sbjct” is SEQ ID NO:1 of ‘221). Thus, the claims 1, 7 and 8 of ‘221 disclose  the common subject matter of instant claims 1, 2, 9 and 10. 

Query  2    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  61
            EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED
Sbjct  1    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  60

Query  62   LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK  121
            LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK
Sbjct  61   LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK  120

Query  122  ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW  181
            ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW
Sbjct  121  ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW  180

Query  182  MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA  241
            MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA
Sbjct  181  MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA  240

Query  242  KYDNKLIAEATKVVMKALNMNGK  264
            KYD+KLIAEATKVVMKALNMNGK
Sbjct  241  KYDDKLIAEATKVVMKALNMNGK  263

It has been known in the closely related art (‘307) discloses hydroxypropyl methylcellulose acetate succinate (HMPCAS) such as HPMCAS type MF  can act as stabilizing excipient  which is water insoluble at low pH and forms “a gel” while becomes soluble at high pH ([0282], lines 10-14, ‘307) for the beta-lactamase (P3A) formulation ([0122], lines 1-11 and 17, ‘370), and thus, the entire formulation that comprises MMPCAS would have the capability to transition into a gel in a pH-dependent manner (instant claims 1, 10).
Although ‘221 does not expressly claim “10-35% (instant claim 1), 30% (instant claims 9, 60) by weight beta-lactamase”, and “about 60-75% (instant claim 1), 68% (instant claims 9, 60) and 80%  by weight HPMCAS (instant claims 10, 61), the relative beta-lactamase formulation art (‘307) discloses that the modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases (see [0150], lines 7-12; and [0118], lines 3-4, ‘307). 
‘221 has disclosed the species of the “enteric polymer” (claim 1 of ’221). The closely related enteric polymer art (‘307) discloses that the modified  release formulation comprises the beta-lactamase which is formulated as dispersible powder form and the formulation comprises HMPCAS which is suitable for effective, delayed/substantial release of  the beta-lactamase to the GI tract ([0122], ‘307) and discloses a modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases in powder form (claim 1, 10) ([0093], [0118] and [0150], ‘307). 
             It has been known in the relative art (AquaSolve) that -HPMCAS is a useful enteric coating polymer to make tablets/capsules for drug releases, and that effectiveness of HPMCAS as solid-dispersion carrier allows this enteric polymer to be useful for enhancing drug bioavailability enhancement has been known for its ability of enhancing bioavailability of the drug in addition to that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 60% to 80% by weight) of  HPMCAS to coat/encapsulate the beta-lactamase for sustained/delayed release  with reasonable expectation  of success, wherein the determining/choosing the modified weight percentage (%) of HPMCAS will depend on the  percentage (%) such as from 60% to 100% of beta-lactamase release from the formulation when administered to intestine as taught by ‘307 (see [0104]). Further, the HPMCAS art (‘797) has suggested to use the range about 20% to about 60% (w/w) HPMCAS for the formulation comprising active pharmaceutical ingredient such as a protease inhibitor ( [0022], [0048]; and ref claims 1 and 11 of ‘797). The above-mentioned 
          MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)). Also, MPEPO states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).
In this case, the prior art 20%-62% (w/w) HPMCAS (‘797) overlaps or merely close to, respectively, instant “60-75% by weight HPMCAS (amended claim 1). Per MPEP, instant “60-75% by weight (claim 1), or “about 68% by weight (claim 9), or “about 80% by weight” (claim 10) HPMCAS is considered to be an optimum or workable range which can be worked out by one of ordinary skill in the art by routine experimentation according to the combined teachings of ‘307, AquaSolve, and ‘797. 
As far as the limitation “the beta-lactamase dispersed within a solid polymeric matrix (claims 1, 10) is concerned, ‘307 has taught the desired formulations of the beta-lactamase (P3A) into solid powder blends with the polymer such as HPMCAS by intimate association of P3A with a finely divided solid carrier (i.e., powder) thereby formulating into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307). Accordingly, the related art (AquaSolve) teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). Having motivated by the teachings of  ’307 combined with AquaSolve, one skilled in the art would have readily known that HPMCAS polymer can be suitable and act as the “dispersing agent” and would have formulated P3A with said polymer by dispersing P3A into the solid polymer matrix of HPMCAS for the desired use, as applied to the limitation “the beta-lactamase dispersed with in a solid polymeric matrix” (claims 1, 10).  
Since ‘307 has taught that HMPCAS suitable for effective and delayed/substantial release of the beta-lactamase (see above), and that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 75% to 80% by weight) of  the enteric polymer HPMCAS in coating the beta-lactamase for sustained/delayed release  with reasonable expectation  of success. Thus, the claims of ‘221 claim the common subject matters of instant claim 1, 9 and 10. 

In addition, it has been known in the relative art (‘307) that the formulation containing  a plurality of enteric-coated beta-lactamase can be formulated in capsule such as hydroxypropyl methylcellulose capsule ([0150], lines 1-4; and [0149], lines 1-4, ‘307) wherein “capsule”(species)  is within breath “a tablet” (genus) set forth in instant claim 7 (as evidenced by the reference cited in “Discussion of art” in the  Office action mailed 9/30/2020).
Regarding the limitation “powder is formed by spray-dried dispersion (SDD) technology” (amended instant claims 1, 10),  Friesen teaches hydroxypropyl methylcellulose acetate succinate (HPMCAS) based “spray-dried dispersion” (SDD) for a variety of drug structures (see abstract, lines 1-3, ‘Friesen). The SDD technology provides supersaturation in in vitro dissolution determination and large bioavailability increases in vivo (advantages) (abstract, lines 3-4, ‘Friesen). Friesen further teaches preparing oral powder from SDD (p.1008, 2nd para,, lines 1-2) and teaches that morphology, particle size, and density of the resulting SDD powder can be controlled (other advantages) (p.1009, right col., 2nd para, lines 23-24, Friesen).
In addition, the HPMCAS-based SDD accomplishes the objectives (additional advantages) including (1) sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid; (2) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage; (3) provide a solid drug form that can be manufactured via a reproducible, controllable, and scalable process (p.1005, left col., lines 4-16, Friesen). Said “HPMCAS” and  “sustaining a supersaturated concentration of drug in the GI fluid are the same field of endeavor as ‘307.  It is noted that, in addition to the beta-lactamase, the pharmaceutical formulation of ‘307 also comprises the therapeutic agent such as  antibiotics ([0093], lines 1-4; [0195]; and [0200], ‘307). ‘307 has concerned about bioavailability  [0266], lines 4-5, ‘307) and about amount of the beta-lactamase in the formulation can be released ([0103], lines 4-5, ‘307) which related to drug saturation/supersaturation (Friesen) in the formulation. Further, it is noted that the ref AquaSolve has also taught that HPMCAS has capability of allowing “supersaturation” for drug molecules with a wide variety in structures and properties.   The discussed “advantages” of the SDD (Friesen) would have readily motivated one skilled in the art to prepare the dispersible powder (‘307) comprising beta-lactamase (P3A) and HPMCAS by SDD technology (‘Friesen), in order to obtain the powder having P3A or/and therapeutic agent in supersaturation in vitro formulation with largely increased bioavailability in vivo when orally delivering to GI (‘307) wherein said powder formulation is physically stable, reproducible and controllable as taught by Friesen with reasonable expectation of success. 


[4] Claims 1-4, 6-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of US Pat. No. 10046035 (‘035) in view of US 20160193307 (‘307), AquaSolve (hydroxypropyl methylcellulose acetate succinate (2016) pages 1-16), US20130195797 (‘797) and Friesen et al. (Mol. Pharmaceut. (2008) 5(6), 1003-1019). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
     	Claims 1-3 and 9 of ‘035 disclose a modified-release formulation (a pH-dependent) comprising a beta-lactamase that comprises an amino acid sequence of SEQ ID NO: 1 which has 99.6% sequence identity to instant SEQ ID NO:1 in claim 2 (see sequence alignment below), wherein the formulation releases the beta-lactamase in the gastrointestinal (GI) tract, and wherein the formulation comprises at least one pH-dependent modified-release pellets which comprise: about 10-20% by weight beta-lactamase; about 25-35% by weight of polymer “hydroxypropyl cellulose”; about 20-30% by weight a first enteric polymer; about 1-10% by weight of a second enteric polymer (thus, total content of polymers is present at “about 26-45%” by weight); and about 1-2% by weight buffer salt; wherein the formulation releases the beta-lactamase at a pH of greater than 6.2.
It has been known in the closely related art (‘307) discloses hydroxypropyl methylcellulose acetate succinate (HMPCAS) such as HPMCAS type MF  can act as stabilizing excipient  which is water insoluble at low pH and forms “a gel” while becomes soluble at high pH ([0282], lines 10-14, ‘307) for the beta-lactamase (P3A) formulation ([0122], lines 1-11 and 17, ‘370), and thus, the entire formulation that comprises MMPCAS would have the capability to transition into a gel in a pH-dependent manner (instant claims 1, 10).
‘035 has disclosed the species of the “enteric polymer” (claim 1 of ’035). The closely related enteric polymer art (‘307) discloses that the modified  release formulation comprises the beta-lactamase which is formulated as dispersible powder form and the formulation comprises HMPCAS which is suitable for effective, delayed/substantial release of  the beta-lactamase to the GI tract ([0122], ‘307) and discloses a modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases in powder form (claim 1, 10) ([0093], [0118] and [0150], ‘307). 
             It has been known in the relative art (AquaSolve) that -HPMCAS is a useful enteric coating polymer to make tablets/capsules for drug releases, and that effectiveness of HPMCAS as solid-dispersion carrier allows this enteric polymer to be useful for enhancing drug bioavailability enhancement has been known for its ability of enhancing bioavailability of the drug in addition to that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have HPMCAS art (‘797) has suggested to use the range about 20% to about 60% (w/w) HPMCAS for the formulation comprising active pharmaceutical ingredient such as a protease inhibitor ( [0022], [0048]; and ref claims 1 and 11 of ‘797). The above-mentioned “about 60%” encompasses a range of 58%-62% ([0096], ‘797); and thus, ‘797 teaches 20% to 62% of HPMCAS.
          MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)). Also, MPEPO states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).
In this case, the prior art 20%-62% (w/w) HPMCAS (‘797) overlaps or merely close to, respectively, instant “60-75% by weight HPMCAS (amended claim 1). Per MPEP, instant “60-75% by weight (claim 1), or “about 68% by weight (claims 9, 60), or “about 80% by weight” (claims 10, 61) HPMCAS is considered to be an optimum or workable range which can be worked out by one of ordinary skill in the art by routine experimentation according to the combined teachings of ‘307, AquaSolve, and ‘797.
As far as the limitation “the beta-lactamase dispersed within a solid polymeric matrix (claims 1, 10) is concerned, ‘307 has taught the desired formulations of the beta-lactamase (P3A) into solid powder blends with the polymer such as HPMCAS by intimate association of P3A with a finely divided solid carrier (i.e., powder) thereby formulating into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307). Accordingly, the related art (AquaSolve) teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). Having motivated by the teachings of  ’307 combined with AquaSolve, one skilled in the art would have readily known that HPMCAS polymer can be suitable and act as the “dispersing agent” and would have formulated P3A with said polymer by dispersing P3A into the solid polymer matrix of HPMCAS for the desired use, as applied to the limitation “the beta-lactamase dispersed with in a solid polymeric matrix” (claims 1, 10).   
a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 75% to 80% by weight) of  the enteric polymer HPMCAS in coating the beta-lactamase for sustained/delayed release  with reasonable expectation  of success. Thus, the claims of ‘035 are obvious variation of instant claim 1, 9 and 10. 
Regarding the limitation “powder is formed by spray-dried dispersion (SDD) technology” (amended instant claims 1, 10),  Friesen teaches hydroxypropyl methylcellulose acetate succinate (HPMCAS) based “spray-dried dispersion” (SDD) for a variety of drug structures (see abstract, lines 1-3, ‘Friesen). The SDD technology provides supersaturation in in vitro dissolution determination and large bioavailability increases in vivo (advantages) (abstract, lines 3-4, ‘Friesen). Friesen further teaches preparing oral powder from SDD (p.1008, 2nd para,, lines 1-2) and teaches that morphology, particle size, and density of the resulting SDD powder can be controlled (other advantages) (p.1009, right col., 2nd para, lines 23-24, Friesen).
In addition, the HPMCAS-based SDD accomplishes the objectives (additional advantages) including (1) sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid; (2) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage; (3) provide a solid drug form that can be manufactured via a reproducible, controllable, and scalable process (p.1005, left col., lines 4-16, Friesen). Said “HPMCAS” and  “sustaining a supersaturated concentration of drug in the GI fluid are the same field of endeavor as ‘307.  It is noted that, in addition to the beta-lactamase, the pharmaceutical formulation of ‘307 also comprises the therapeutic agent such as  antibiotics ([0093], lines 1-4; [0195]; and [0200], ‘307). ‘307 has concerned about bioavailability  [0266], lines 4-5, ‘307) and about amount of the beta-lactamase in the formulation can be released ([0103], lines 4-5, ‘307) which related to drug saturation/supersaturation (Friesen) in the formulation. Further, it is noted that the ref AquaSolve has also taught that HPMCAS has capability of allowing “supersaturation” for drug molecules with a wide variety in structures and properties.   The discussed “advantages” of the SDD (Friesen) would have readily motivated one skilled in the art to prepare the dispersible powder (‘307) comprising beta-lactamase (P3A) and HPMCAS by SDD technology (‘Friesen), in order to obtain the powder having P3A or/and therapeutic agent in supersaturation in vitro formulation with largely increased bioavailability in vivo when orally delivering to GI (‘307) wherein said powder formulation is physically stable, reproducible and controllable as taught by Friesen with reasonable expectation of success. 


The following  is the sequence alignment, wherein “Quary” is instant SEQ ID NO:1; and “sbjct” is SEQ ID NO:1 of ‘035.

Query  2    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  61
            EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED
Sbjct  1    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  60

Query  62   LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK  121
            LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK
Sbjct  61   LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK  120

Query  122  ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW  181
            ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW
Sbjct  121  ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW  180

Query  182  MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA  241
            MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA
Sbjct  181  MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA  240

Query  242  KYDNKLIAEATKVVMKALNMNGK  264
            KYD+KLIAEATKVVMKALNMNGK
Sbjct  241  KYDDKLIAEATKVVMKALNMNGK  263

        The disclosure that the formulation is substantially stable in the presence of pepsin (instant claim 6) is considered to be an inherent property of the formulation as evidenced by that the beta-lactamase in the formulation is resistant to proteases in the GI tract which contain pepsin ([0069], lines 12-14, ‘307) in view of that ‘307 disclose similar modified release formulation to the claimed formulation (see above discussion).
In addition, it has been known in the relative art (‘307) that the formulation containing  a plurality of enteric-coated beta-lactamase can be formulated in capsule such as hydroxypropyl methylcellulose capsule ([0150], lines 1-4; and [0149], lines 1-4, ‘307) wherein “capsule”(species)  is within breath “a tablet” (genus) set forth in instant claim 7 (as evidenced by the reference cited in “Discussion of art” in the Office action mailed 9/30/2020).
Therefore, the instant claims and the claims of ‘035 as discussed above are not patentably distinct from each other. 

The applicants’ response to the double patenting rejections
At page 12, the response filed 12/9/2021 submits that the current amendment of claims 1 and 10 would obviate the ODP rejections set forth above.
The applicants’ argument is found not persuasive because the above ODP rejections have addressed the dispersion of beta-lactamase in solid polymer wherein HPMCAS as solid-

[5] Claims 1-4, 6-7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-84  of copending Application No. 16998304 (‘304) filed 11/2/2020 in view of US 20160193307 (‘307), AquaSolve (hydroxypropyl methylcellulose acetate succinate (2016) pages 1-16), US20130195797 (‘797) and Friesen et al. (Mol. Pharmaceut. (2008) 5(6), 1003-1019). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
              Claims 75-84 of ‘304 claim a formulation comprising a beta-lactamase, wherein the formulation releases the beta-lactamase in the gastrointestinal (GI) tract, and wherein the formulation comprises at least one particle with each particle comprising: about 0.1-1% beta-lactamase; about 0.1-1% hydroxypropyl methylcellulose acetate succinate (HPMCAS), and about 0.1-1% buffer; wherein the beta lactamase comprises an amino acid sequence having at least 98% sequence identity to SEQ ID NO:1 (claim 77 of ‘304) which has 99% sequence identity to instant SEQ ID NO:1 in instant claim 2 (see sequence alignment below), which meets the limitation “at least 95% sequence identity with SEQ ID NO:1” set forth in instant claim 2. 
Although ‘304 does not expressly claims the formulation is capable to transition into a gel in a pH-dependent manner (claims 1, 10), the closely related art (‘307) discloses hydroxypropyl methylcellulose acetate succinate (HMPCAS) such as HPMCAS type MF  can act as stabilizing excipient  which is water insoluble at low pH and forms “a gel” while becomes soluble at high pH ([0282], lines 10-14, ‘307) for the beta-lactamase (P3A) formulation ([0122], lines 1-11 and 17, ‘370), and thus, the entire formulation that comprises MMPCAS would have the capability to transition into a gel in a pH-dependent manner (instant claims 1, 10). This indicates that the HMPCAS formulation with P3A enzyme allows for the sustained release of the enzyme in the pH dependent manner.   
Although ‘304 does not expressly disclose “10-35% (instant claim 1), 30% (instant claims 9, 60) by weight (instant claims 10, 61) beta-lactamase”, and “about 60-75% (instant claim 1), 68% (instant claim 9) and 80%  by weight HPMCAS (instant claims 10), the relative beta-lactamase formulation art (‘307) discloses that the modified release formulation comprising about 18 % by weight or about 30% by weight beta-lactamases (see [0150], lines 7-12; and [0118], lines 3-4, ‘307). 
 to the GI tract ([0122], ‘307). 
             It has been known in the relative art (AquaSolve) that -HPMCAS is a useful enteric coating polymer to make tablets/capsules for drug releases, and that effectiveness of HPMCAS as solid-dispersion carrier allows this enteric polymer to be useful for enhancing drug bioavailability enhancement has been known for its ability of enhancing bioavailability of the drug in addition to that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 60% to 80% by weight) of  HPMCAS to coat/encapsulate the beta-lactamase for sustained/delayed release  with reasonable expectation  of success, wherein the determining/choosing the modified weight percentage (%) of HPMCAS will depend on the  percentage (%) such as from 60% to 100% of beta-lactamase release from the formulation when administered to intestine as taught by ‘307 (see [0104]). Further, the HPMCAS art (‘797) has suggested to use the range about 20% to about 60% (w/w) HPMCAS for the formulation comprising active pharmaceutical ingredient such as a protease inhibitor ( [0022], [0048]; and ref claims 1 and 11 of ‘797). The above-mentioned “about 60%” encompasses a range of 58%-62% ([0096], ‘797); and thus, ‘797 teaches 20% to 62% of HPMCAS.
          MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)). Also, MPEPO states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).
In this case, the prior art 20%-60% (w/w) HPMCAS (‘797) overlaps or merely close to, respectively, instant “60-75% by weight HPMCAS (amended claim 1). Per MPEP, instant “60-75% by weight (claim 1), or “about 68% by weight (claim 9), or “about 80% by weight” (claim 10) HPMCAS is considered to be an optimum or workable range which can be worked out by one of ordinary skill in the art by routine experimentation according to the combined teachings of ‘307, AquaSolve, and ‘797. 
As far as the limitation “the beta-lactamase dispersed within a solid polymeric matrix (claims 1, 10) is concerned, ‘307 has taught the desired formulations of the beta-lactamase (P3A) finely divided solid carrier (i.e., powder) thereby formulating into desired formulation, e.g., powder blends ([0093], lines 1-2 and 9-12, “307). Accordingly, the related art (AquaSolve) teaches that the polymer “HPMCAS” (which reads on instant “a solid polymeric matrix”) is in a powder form which can be used as a “solid-dispersion” carrier for bioavailability enhancement of poorly soluble component (p.4, left col., lines 1-13; and right col., lines 6-8). Having motivated by the teachings of  ’307 combined with AquaSolve, one skilled in the art would have readily known that HPMCAS polymer can be suitable and act as the “dispersing agent” and would have formulated P3A with said polymer by dispersing P3A into the solid polymer matrix of HPMCAS for the desired use, as applied to the limitation “the beta-lactamase dispersed with in a solid polymeric matrix” (claims 1, 10).  
Since ‘307 has taught that HMPCAS suitable for effective and delayed/substantial release of the beta-lactamase (see above), and that HPMCAS has capability of allowing super-saturation for drug molecules with a wide variety in structures and properties (p.12, left col., 1st paragraph, lines 1-8, AquaSolve), it would have been prima facie for one  of ordinary skill in the art to modified the weight percentage (including 75% to 80% by weight) of  the enteric polymer HPMCAS in coating the beta-lactamase for sustained/delayed release  with reasonable expectation  of success. Thus, the claims of ‘304 are obvious variation of instant claim 1, 9 and 10. 
	Claims 75 claims that the formulation releases the beta-lactamase in gastrointestinal (GI) tract, which is the common subject matter of instant claims 3 and 4. 
        The disclosure that the formulation is substantially stable in the presence of pepsin (instant claim 6) is considered to be an inherent property of the formulation as evidenced by that the beta-lactamase in the formulation is resistant to proteases in the GI tract which contain pepsin ([0069], lines 12-14, ‘307) in view of that ‘307 disclose similar modified release formulation to the claimed formulation (see above discussion).
In addition, it has been known in the relative art (‘307) that the formulation containing  a plurality of enteric-coated beta-lactamase can be formulated in capsule such as hydroxypropyl methylcellulose capsule ([0150], lines 1-4; and [0149], lines 1-4, ‘307) wherein “capsule”(species)  is within breath “a tablet” (genus) set forth in instant claim 7 (as evidenced by the reference cited in “Discussion of art” in the Office action mailed 9/30/2020).
Therefore, the instant claims and the claims of ‘035 as discussed above are not patentably distinct from each other. 
Regarding the limitation “powder is formed by spray-dried dispersion (SDD) technology” (amended instant claims 1, 10),  Friesen teaches hydroxypropyl methylcellulose acetate succinate (HPMCAS) based “spray-dried dispersion” (SDD) for a variety of drug structures (see abstract, lines 1-3, ‘Friesen). The SDD technology provides supersaturation in in vitro dissolution determination and large bioavailability increases in vivo (advantages) (abstract, lines 3-4, nd para,, lines 1-2) and teaches that morphology, particle size, and density of the resulting SDD powder can be controlled (other advantages) (p.1009, right col., 2nd para, lines 23-24, Friesen).
In addition, the HPMCAS-based SDD accomplishes the objectives (additional advantages) including (1) sustaining a supersaturated concentration of drug in the gastrointestinal (GI) fluid; (2) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage; (3) provide a solid drug form that can be manufactured via a reproducible, controllable, and scalable process (p.1005, left col., lines 4-16, Friesen). Said “HPMCAS” and  “sustaining a supersaturated concentration of drug in the GI fluid are the same field of endeavor as ‘307.  It is noted that, in addition to the beta-lactamase, the pharmaceutical formulation of ‘307 also comprises the therapeutic agent such as  antibiotics ([0093], lines 1-4; [0195]; and [0200], ‘307). ‘307 has concerned about bioavailability  [0266], lines 4-5, ‘307) and about amount of the beta-lactamase in the formulation can be released ([0103], lines 4-5, ‘307) which related to drug saturation/supersaturation (Friesen) in the formulation. Further, it is noted that the ref AquaSolve has also taught that HPMCAS has capability of allowing “supersaturation” for drug molecules with a wide variety in structures and properties.   The discussed “advantages” of the SDD (Friesen) would have readily motivated one skilled in the art to prepare the dispersible powder (‘307) comprising beta-lactamase (P3A) and HPMCAS by SDD technology (‘Friesen), in order to obtain the powder having P3A or/and therapeutic agent in supersaturation in vitro formulation with largely increased bioavailability in vivo when orally delivering to GI (‘307) wherein said powder formulation is physically stable, reproducible and controllable as taught by Friesen with reasonable expectation of success. 
             The following  is the sequence alignment, wherein “Quary” is instant SEQ ID NO:1; and “sbjct” is SEQ ID NO:1 of ‘304.







Identity: 


262/263(99%)
; local best match: 263/263(100%)



Query  2    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  61
            EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED
Sbjct  1    EMKDDFAKLEEQFDAKLGIFALDTGTNRTVAYRPDERFAFASTIKALTVGVLLQQKSIED  60

Query  62   LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK  121
            LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK
Sbjct  61   LNQRITYTRDDLVNYNPITEKHVDTGMTLKELADASLRYSDNAAQNLILKQIGGPESLKK  120

Query  122  ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW  181
            ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW
Sbjct  121  ELRKIGDEVTNPERFEPELNEVNPGETQDTSTARALVTSLRAFALEDKLPSEKRELLIDW  180

Query  182  MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA  241
            MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA
Sbjct  181  MKRNTTGDALIRAGVPDGWEVADKTGAASYGTRNDIAIIWPPKGDPVVLAVLSSRDKKDA  240

Query  242  KYDNKLIAEATKVVMKALNMNGK  264
            KYD+KLIAEATKVVMKALNMNGK


Therefore, the instant claims and the claims of ‘304 as discussed above are not patentably distinct from each other. 
	
The applicants’ response to the provisional ODP rejection
At page 12, the response filed 12/9/2021 submits that since the above ODP rejection is provisional ODP rejection, applicants reserves the right to amend or cancel the pending claims or filed a terminal disclaimer thereof.
Examiner understands the applicant’s position. Since applicant dose not traverse the rejection, the above ODP rejection is maintained 
        
                                                  Conclusion
	No claims are allowed.
	        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Samuel  W. Liu/
Examiner, Art Unit 1656
March 1, 2022
/SCARLETT Y GOON/QAS, Art Unit 1600